DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Brodbine on September 10, 2021.
The application has been amended as follows: 
In claim 3, line 2, delete “selected from the group consisting of compounds”.
In claim 3, line 3, delete “, and combinations thereof”.
In claim 4, lines 2-3, delete “selected from the group consisting of the following compounds, and combinations thereof”.
In claim 4, line 4, delete “
    PNG
    media_image1.png
    99
    269
    media_image1.png
    Greyscale
”.
In claim 4, line 5, delete “
    PNG
    media_image2.png
    108
    166
    media_image2.png
    Greyscale
”.

The following is an examiner’s statement of reasons for allowance: 
The objection to the disclosure is withdrawn following the applicant’s amendment to par.0014.

The rejection of claims 3 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendments to the claims.
The rejection of claims 1-3, 5-7, and 9-12 under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 2013/0059200) in view of Bhardwaj et al. (US Patent 10,218,033) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 2013/0059200) in view of Bhardwaj et al. (US Patent 10,218,033) as applied to claim 1 above, and further in view of Ugawa et al. (US 2006/0281012) is withdrawn following the applicant’s amendment to claim 1.
Xia et al. (CN 107293792) teach an electrolyte comprising an additive (A) of formula:

    PNG
    media_image3.png
    134
    182
    media_image3.png
    Greyscale
(page 2).
Schroedle et al. (US 2013/0209896) teach an electrolyte comprising a compound (c) having at least one Si-N single bond per molecule (abstract), wherein the compound (c) may be represented by the formula:

    PNG
    media_image4.png
    85
    118
    media_image4.png
    Greyscale
(par.0064).
Xia et al. and Schroedle et al. fail to teach the electrolyte solution in claim 1.
There are no prior art teachings that would motivate one of ordinary skill to modify Xia et al. or Schroedle et al. and obtain the electrolyte solution in claim 1.
Zhan et al. (CN 111900477) teach an electrolyte additive of formula (II):

    PNG
    media_image5.png
    502
    340
    media_image5.png
    Greyscale
(abstract).
However, Zhan et al. is not available as prior art against the claims of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANCA EOFF/Primary Examiner, Art Unit 1722